DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-12 are pending.
Claims 3-6 are newly amended.
Claims 1-2 and 8-12 were previously withdrawn due to an election/restriction 
Claims 3-7 have been examined on their merits.

Withdrawn Objections & Rejections
	The objections and rejections presented herein represent the full set of objections and rejections currently pending in the application. Any objections or rejections not specifically reiterated are hereby withdrawn. Prior objections have been addressed by amendment.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Cell Research, 2017, previously cited and additionally cited supplemental data and table, 02/25/2022, hereafter “Wu”) in view of Hansel et al. (Cell Translation, 2014, hereafter “Hansel”).

In regards to claim 3, Wu teaches a method of transitioning adult hepatocytes to duct-like hepatic progenitor cells in a transition media comprising the factors HGF, A83-01, and CHIR99021 (p709, column 2, first full paragraph). 
However, Wu teaches is silent on whether these compounds were “reprogramming factors”. In interpreting the term “reprogramming factors”, this phrase is not found in the specification. However, the Specification states that “the present invention provides a medium composition for reprogramming human adult hepatocytes to hepatic progenitor cells, including HGF, A83-1, and CHIR99021” (paragraph [0010]) without qualification. As a result, it is evident from the specification that HGF, A83-1, and CHIR99021 have inherent reprogramming proprieties, and therefore, when these compounds are added to a culture medium they would also inherently be “reprogramming factors”. Furthermore, Wu teaches that they were specifically used for hepatic duct cell transition (p709, column 2, first full paragraph). Therefore, they are also being used as reprogramming factors. 
Wu teaches that mouse, not human, hepatocytes were programmed by this method (p710, Figure 1).
However, Hansel teaches a method of reprogramming human adult hepatocytes to an induced pluripotent stem cell (Abstract, p27). Hansel also teaches that hepatocyte transplantation has been proposed as a cellular therapy for metabolic liver disease and acute liver failure, but the availability of transplantable hepatocytes remains an ongoing problem (p27, column 1, first paragraph). Hansel also teaches that cell-derived hepatocytes from human embryonic stem cells (hESC) and induced pluripotent stem cells (hiPSC) have the potential to provide a nearly unlimited source of hepatocytes for basic research or in vitro drug discovery (p27, column 1 to column 2). While Hansel acknowledges the difficulty in reprogramming hepatocytes (p27, column 1 to column 2, Hansel nonetheless teaches that adult human hepatocytes can be programmed. Furthermore, while Hansel also prefers fetal hepatocytes over adult hepatocytes (p37, column 1, last paragraph), there are practical reasons for a person of ordinary skill in the art to choose adult hepatocytes over fetal ones. For example, there are greater ethical concerns in acquiring fetal tissues, fetal tissues are more limited in quantity, and adult patient-derived cells would be ideal when treating that same patient with transplant therapies as to avoid rejection or an immune reaction.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Wu, and use hepatocytes derived from adult humans because it could be used to treat liver disease, test pharmaceuticals, and conduct research relevant to human health. Furthermore, because Hansel teaches that adult human hepatocytes may effectively be reprogrammed, and Wu and Hansel are in the same technical field of reprogramming hepatocytes, it could be done with predictable results and a reasonable expectation of success. 

In regards to claim 4, Wu teaches that HGF was used at a concentration of 20 ng/mL which lies within the range of 2 to 100 ng/mL (Wu Supplementary, Table S1).
According to MPEP 2131.03, in regards to whether prior art which is within a claimed ranged anticipates the range, "[W]hen, as by a recitation of ranger or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

In regards to claim 5, Wu teaches that A83-01 was used at a concentration of 1µM which lies within the range of 0.4 to 4 µM (Wu Supplementary, Table S1).
According to MPEP 2131.03, in regards to whether prior art which is within a claimed ranged anticipates the range, "[W]hen, as by a recitation of ranger or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

In regards to claim 6, Wu teaches that CHIR99021 was used at a concentration of 3 µM which lies within the range of 0.4 to 4 µM (Wu Supplementary, Table S1).
According to MPEP 2131.03, in regards to whether prior art which is within a claimed ranged anticipates the range, "[W]hen, as by a recitation of ranger or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).

In regards to claim 7, Wu teaches that hepatocytes were first passaged one week after seeding which lies within the range of 3 to 14 days (Wu Supplementary information, Data S1, Cell culture and differentiation, last paragraph p4, continuing to next page).
According to MPEP 2131.03, in regards to whether prior art which is within a claimed ranged anticipates the range, "[W]hen, as by a recitation of ranger or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
Therefore, the combined teachings of Wu and Hansel render the invention unpatentable as claimed.



Response to Arguments
	Applicant requests acknowledgement of drawings filed November 29, 2019 (Response, p5).

	The drawings filed on November, 29, 2019 are accepted.

	Applicant contends that Wu is deficient because Wu teaches that the transitioning method employed mouse adult hepatocytes, not human adult hepatocytes (Remarks, p6).

Applicant’s arguments, see Remarks, p6, filed 05/25/2022, with respect to the rejection(s) of claim(s) 3-7 under 35 U.S.C. 1-2(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Wu in view of Hansel.
As above, while Wu teaches that mouse, not human, hepatocytes were programmed by this method (p710, Figure 1), Hansel teaches a method of reprogramming human adult hepatocytes to an induced pluripotent stem cell (Abstract, p27). Hansel also teaches that hepatocyte transplantation has been proposed as a cellular therapy for metabolic liver disease and acute liver failure, but the availability of transplantable hepatocytes remains an ongoing problem (p27, column 1, first paragraph). Hansel also teaches that cell-derived hepatocytes from human embryonic stem cells (hESC) and induced pluripotent stem cells (hiPSC) have the potential to provide a nearly unlimited source of hepatocytes for basic research or in vitro drug discovery (p27, column 1 to column 2). While Hansel acknowledges the difficulty in reprogramming hepatocytes (p27, column 1 to column 2, Hansel nonetheless teaches that adult human hepatocytes can be programmed. Furthermore, while Hansel also prefers fetal hepatocytes over adult hepatocytes (p37, column 1, last paragraph), there are practical reasons for a person of ordinary skill in the art to choose adult hepatocytes over fetal ones. For example, there are greater ethical concerns in acquiring fetal tissues, fetal tissues are more limited in quantity, and adult donor-derived cells would be ideal when treating that same patient with transplant therapies as to avoid rejection or an immune reaction.
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Wu, and use hepatocytes derived from adult humans because it could be used to treat liver disease, test pharmaceuticals, and conduct research relevant to human health. Furthermore, because Hansel teaches that adult human hepatocytes may effectively be reprogrammed, and Wu and Hansel are in the same technical field of reprogramming hepatocytes, it could be done with predictable results and a reasonable expectation of success. 

	Applicant contends that Wu teaches that hepatocytes were reprogrammed into duct-like progenitor cells in transition media comprising EGF, Y27632, S1P, and YPA, in addition to HGF, A83-01, and CHIR9902 (Response, p6).

	Applicant’s argument has been fully considered but is not found persuasive. Claim 3 is drawn to a method for reprogramming adult hepatocytes “comprising” culturing human adult hepatocytes in a media composition that “comprises” a combination of HGF, A83-01, and CHIR99021.
	According to MPEP 2111.03, “The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) ("[L]ike the term ‘comprising,’ the terms ‘containing’ and ‘mixture’ are open-ended."). Invitrogen Corp. v. Biocrest Manufacturing, L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) ("The transition ‘comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps."); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) ("Comprising" is a term of art used in claim language which means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) ("comprising" leaves "the claim open for the inclusion of unspecified ingredients even in major amounts").

	Applicant contends that it is known in the art that conditions and techniques used for reprogramming mouse adult hepatocytes to proliferative hepatic progenitor cells are not necessarily successfully applicable to reprogramming human adult hepatocytes into hepatic progenitor cells. To illustrate this point, Applicant sites Katsuda et al. (Cell Stem Cell, 2017, hereafter “Katsuda”) who teaches that so far they have not succeeded in reprogramming human hepatocytes with a cocktail of Y-27632, A83-01, and CHIR99021, and that this may be due to differences in transcriptome pathways (Remarks, p6).

	Applicant’s argument has been fully considered but is not found persuasive.
	Unlike Wu, Katsuda does not teach a culture medium that comprises HGF in addition to A83-01, and CHIR99021. Therefore, the culture media of Wu and Katsuda comprise different compounds. While Wu teaches a media comprising the compounds, as limited in claim 3 of the instant application, Katsuda does not. Furthermore, just because Katsuda was unsuccessful in in reprogramming adult human hepatocytes does not necessarily mean that the method of Wu cannot be modified to culture adult human hepatocytes.
	Furthermore, as above, as taught by Hansel, it is known that human adult hepatocytes can be programmed (Abstract, p27). Moreover, as above, Hansel teaches reprogramming adult human hepatocytes may be beneficial to human health (p27, column 1 to column 2). Therefore, a person of ordinary skill in the art would be motivated to modify the method of Wu, and use adult human hepatocytes because could be beneficial to human health, and because Hansel teaches that adult human hepatocytes can effectively be reprogrammed, it could be done with predictable results and a reasonable expectation of success.
	
	Applicant contends that they are the first to successfully reprogram human adult hepatocytes to hepatic progenitor cells, as disclosed in the specification (Remarks, p8).

	Applicant’s arguments have been fully considered but are not found persuasive.
	A person of ordinary skill in the arts would have found it prima facie obvious, before the effective filing date to modify the method of Wu, as suggested by Hansel, and arrived at the instant invention as claimed, as detailed above.



Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632